May 27. 2015


                                            No. 04-14-00897-CV


                           IN THE ESTATE OF WILLIAM THOMAS BOOTH


                            From the Probate Court No. 2, Bexar County. Texas
                                        Trial Court No. 2012-PC-2786
                                   Honorable Tom Rickhoff, Judge Presiding


                                                ORDER

       In this Court's Order of April 14, 2015. appellate deadlines in this case were suspended
until May 28, 2015. and the parties were ordered to mediation with Joseph Casseb. It has come to
the Court's attention that the mediation is scheduled for June 9, 2015. Therefore, the appellate
deadlines arc suspended until .June 12, 2015.


       It is so ORDERED on May 27. 2015.




                                                          Marialyn Barna/a, Justice


       IN WITNESS Wl IEREOF, I have hereunto set my hand and affixed the
court on this 27th day of May. 2015.
               ..■illlitriTflf,.